Citation Nr: 1442300	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased compensable rating for lumbar strain currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2012, the Board remanded this matter for additional development.  The matter is again before the Board after the RO issued a supplemental statement of the case (SSOC) in March 2013.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  VBMS did not contain any documents.  Virtual VA contained a VA treatment record from March 1999 to October 2012 and other duplicative records.


FINDINGS OF FACT

The Veteran's manifested symptoms of limitation of range of motion and radicular pain are not attributable to his service-connected lumbar strain.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of zero percent for the Veteran's service-connected lumbar strain have not been met.  38 U.S.C.A §§ 1155, 5170 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

With respect to the propriety of the initially assigned rating for the service-connected lumbar strain, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  In this case, the Veteran's claim for service connection for lumbar strain was granted and an initial rating was assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, pertinent medical evidence associated with the claims file consisting of the Veteran's service treatment records, VA outpatient treatment records, the VA examination reports, and private medical reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in January 2009, January 2010, and November 2012 to determine the nature and severity of his lumbar strain.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar strain as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher initial rating and no further examinations are necessary.

Furthermore, a review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the RO to contact the Veteran and ask him to provide information concerning recent treatment for his service-connected.  In October 2012, the RO requested the Veteran identify all private and VA medical care providers of his back condition and to provide releases for each private medical care provider.  In January 2013, the Veteran submitted via fax an 11 page document pertaining to medical reports pertaining to his back.  The Veteran did not identify any other private medical providers or provide any releases to permit the VA to obtain such records.  The Board directed the RO to schedule the Veteran for a VA examination which occurred in November 2012.  Moreover, the Board directed the RO to obtain the Veteran's workers' compensation records.  In February 2013, a State of New York Workers' Compensation Board response stated it had no record of any disability benefits paid to the Veteran.  In March 2013, the RO issued a SSOC after considering the above additional evidence.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Increased Rating

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected chronic lumbar strain has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 5237.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. The General Rating Formula for Diseases and Injuries of the Spine provide as follows: 

100% Unfavorable ankylosis of the entire spine; 

50% Unfavorable ankylosis of the entire thoracolumbar spine; 

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) (). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2013).

B.  Factual Background

At a VA treatment visit in February 2008, the Veteran was assessed with back pain, foot pain, and degeneration of lumbar or lumbosacral intervertebral disk.

Two November 2008 treatment reports from Mount Saint Mary's Hospital Neighborhood Health Center (MSMHNHC) reflects the Veteran's complaint of low back and left leg pain and left foot pain and numbness.  

A January 2009 VA spinal exam report reflects the Veteran's statements that while on active duty he sustained various injuries to his back including a rappelling accident after which he developed low back pain.  After service separation, the Veteran continued to have intermittent episodic back pains.  He did not seek any medical care until the mid-1990's when he started seeking treatment for his back, predominantly through the VA.  He stated he sought this treatment without any additional trauma to his back including any injury giving rise to a workers' compensation case.  He stated that his back continued to be mildly to moderately bothersome and intermittent in nature requiring only physical therapy.  He reported his 2004 workers' compensation injury required him to obtain medical attention in the form of two back surgeries, a discectomy in June 2005 and a spinal fusion in January 2009.  The examiner assessed the Veteran with low back strain and lumbosacral spine disc herniation with resultant discectomy in June 2005 and spinal fusion in January 2009.  The clinician concluded that "...it is as least likely as not that [the Veteran's] back surgery (discectomy and spinal fusion) is related to his worker's compensation injury to his back" because the "proximity of the time in that [the Veteran] had the injury at work in 2004, leading to medical care, leading to his first back surgery in June of '05."  A physical examination was performed testing for limitation of range of motion of the lumbosacral spine, radicular symptoms and gait.  

Two February 2009 follow up treatment reports from MSMHNHC reflect the Veteran's complaints of pain from movement, limited range of motion, and continued time off from work.

In January 2010, the Veteran was seen for a VA spinal examination.  The examiner reviewed only the Veteran's computerized patient record system (CPRS) because the claims file was not available.  The exam report reflects the Veteran's statement that he underwent surgery at Erie County Medical Center in June 2009 for spinal cord stenosis.  X-ray images taken in April 2006 showed disk space narrowing at L4-5 and L5-S1, intact pedicles, and "minimal facet degenerative changes at the lower levels."  The examiner opined "[b]y this Veteran's testimony, he sustained a serious and significant injury on a training exercise while on active duty in Korea and continued to have difficulty with his back ever since.  This progressed to the point where he ultimately required surgery which did not afford him significant relief and he has suffers [sic] from severe, incapacitating pain in his back with extension into his left foot.  Therefore, it is at least as likely as not that his current condition is a direct consequence and continuation of the injury he sustained while on active duty."  A physical examination was performed testing for limitation of range of motion of the lumbosacral spine, radicular symptoms and gait.

A May 2010 VA treatment record reflects the Veteran's complaints of intermittent pain in his lower middle back and lower left extremity, back weakness, and denial of incontinence of bladder or bowel.  He reported having numbness in the lower left extremity after his January 2009 spinal fusion with pain returning over the past two to three weeks without inciting incident.  Range of motion testing was conducted.

A June 2010 VA treatment record reflects the Veteran's complaint of left lower extremity weakness and radicular pain to L5 dermatome.  He complained of back weakness but denied incontinence of bladder or bowel.  He showed no spinal deformity, spinal tenderness and paraspinal tenderness and had normal straight leg raising tests for both legs.

A September 2010 VA treatment record reflects the Veteran's complaint of back pain and the physician's observation of a steady gait without the use of assistance for locomotion.  On examination of the spine, the clinician found no associated paravertebral tenderness.

An October 2011 VA treatment record reflects the Veteran's complaint of chronic lower back pain which started about one and a half years ago.  He stated that in September 2011 he retired from DuPont due to an asthma disability. 

An October 2011 VA therapy assessment showed the Veteran complained of chronic low back pain which began exacerbating in April 2011.  Range of motion tests were conducted.

The Veteran had a VA back examination in November 2012.  The examination report reflects the 1981 lumbar strain and 2004 lumbar disc disease diagnoses, the Veteran's regular use of a cane for locomotion, his 11 cm x 2 cm lumbar vertical surgical scar, and his denial of flare ups.  The X-ray images did not document arthritis or vertebral fracture and showed status post fusion at L5-S1.  Physical examination included range of motion, sensory perception and radiculopathy tests.  The examiner found the Veteran's functional loss/impairment after repetitive use was contributed by less movement than normal and pain on movement.  The clinician found the Veteran's moderate left side radiculopathy involved the left sciatic nerve at the L4/L5/S1/S2/S3 nerve roots with symptoms of moderate constant pain, severe intermittent pain, moderate paresthesia and/or dysesthesia, and moderate numbness in the left lower extremity.  No other neurologic abnormalities or findings related to a thoracolumbar spine condition were noted by the examiner.  The clinician found the Veteran did not have intervertebral disc syndrome or any incapacitating episodes.

After reviewing the Veteran's claim file, the November 2012 VA examiner opined the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated "[a]fter thorough review of the c-file it is my opinion that none of the vet's current back disabilities are from the lumbar strains in the military."  He reasoned that the strains in the military were mild and should not have any chronic or long term effects.  Additionally, the clinician noted that "the Vet had a normal back exam just prior to leaving the military with no complaints", "CPRS medical records are all normal for the back without any limitations until his worker's compensation injury in 2004", and "[the 2004 injury] directly resulted in surgeries for disc disease."  The physician reiterated that "[t]he back strains were mild in the military and resolved prior to 1983.  Vet does not have records of having any back problems until over 20 years later."

The Veteran submitted medical reports which VA received in January 2013.  The first page of Dr. N. R.'s letter reports his finding that the Veteran walks with a limp towards his left side, has moderate back spasm, and has marked limitation of motion.  In addition, the first five pages of Dr. N. R.'s June 2012 medical examination report reflects the Veteran's denial of any history of a prior accident; statements of having to use a back brace and cane, working as a security officer at the time of his accident, missing one year from work, and currently not being employed; and a list of the private medical treatment records reviewed from November 2007 to June 2012.  A physical examination conducted limitation of range of motion and straight leg raise testing.  The partial medical report submitted by the Veteran did not contain a medical diagnosis.

C.  Analysis

The record shows that the Veteran is service-connected for a low back strain.  The evidence of record shows that the Veteran is diagnosed as having a lumbar strain and that he also has lumbar disc disease.  The Veteran has complained of having back pain.  Physical examination reveals limitation of motion of the back, functional impairment of the back due to less movement than normal and pain on movement.  Sensory examination was decreased on the left foot/toes and straight leg raising test was positive on the left.  The Veteran was also noted to have radiculopathy on the left side.  The determinative question in the instant case is whether the symptoms related to the Veteran's back is due to the service-connected low back strain or due to the nonservice-connected lumbar disc disease.  The Board finds that the competent and probative evidence of record shows that the Veteran's current back symptoms are related to the Veteran's nonservice-connected lumbar disc disease.

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the November 2012 examiner clearly asserted that no current symptomatology is attributable to the service-connected lumbar strain.  The January 2009 examiner attributed the cause of the Veteran's back surgeries for discectomy and spinal fusion to his 2004 workers' compensation injury.  Both of these clinicians based their opinions on the close proximity between the 2004 injury and subsequent discectomy.  The medical report provided by the Veteran from Dr. N. R. does not speak to whether the 2004 work injury or the service-connected lumbar strain caused the Veteran's current symptoms.  The January 2010 VA examiner attributed the Veteran's symptomatology as a direct consequence and continuation of his service injury.  In support of this opinion the examiner relied on the Veteran's statement that he underwent a spinal cord stenosis in June 2009 and on X-ray images taken in April 2006 showing disk space narrowing at L4-5 and L5-S1, intact pedicles, and "minimal facet degenerative changes at the lower levels."  The examiner fails to mention the Veteran's 2004 workers' compensation injury and his June 2005 and January 2009 back surgeries performed by private medical providers.  As such, in forming his medical opinion, the January 2010 examiner was not aware of and did not consider the Veteran's intervening lower back injury and surgeries.  Thus, the examiner based the opinion on an incomplete factual basis.  As such, the opinion lacks probative value.  The Board finds that the competent and probative evidence shows that the Veteran's current symptoms are related to a nonservice-connected back disability.    (See November 2012 VA examination and opinion). 

The Veteran stated that his current back conditions are attributable to his service-connected lumbar strain.  The Veteran does not claim to have any medical education, knowledge, or training to provide a medical opinion on the etiology of his symptomatology.  As such, the Veteran's contention lacks any probative value in substantiating the nexus requirement of service connection.  

Accordingly, the preponderance of the evidence before the Board shows that the Veteran's current symptomatology is not attributable to his service-connected lumbar strain.  Therefore, no disability rating is warranted under Diagnostic Code 5237.  

The issue of a TDIU rating due exclusively to the Veteran's service-connected lumbar strain is not raised by the record.  In October 2011, the Veteran stated he retired from his job due to an asthma disability.  The Veteran is not service connected for asthma.  The June 2012 private medical examination report reflects the Veteran's unemployed status from March 2012.  In January 2013, the Veteran stated that he is unable maintain any job due to his back disability.  However, the record evidence shows the Veteran had an interceding workers' compensation injury in 2004 which is the reason for his current back impairment.  Accordingly, the record does not raise the issue of a TDIU rating due to the Veteran's service connected lumbar strain.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of zero percent for the service-connected lumbar strain is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


